21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert L. MILLER; Plaintiff-Appellant,Leah GREGORY, Plaintiff,v.CITY of Hot Springs, Arkansas; Officer Palmer, of HotSprings Police Department; Defendants,Garland County, Arkansas, Defendant-Appellee.
No. 93-3524.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before McMILLIAN, OAKES,* and FAGG, Circuit Judges.
PER CURIAM.


1
Having considered the record and the parties' briefs, we conclude the district court's rulings are clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 *The HONORABLE JAMES L. OAKES, Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation